Citation Nr: 1446665	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability. 

2.  Entitlement to service connection for a disability manifested by syncope. 

3.  Entitlement to an evaluation in excess of 30 percent for status-post total right knee arthroplasty of the right knee from February 1, 2014.

4.  Entitlement to an evaluation in excess of 10 percent for instability of the right knee from December 13, 2012. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1988 to September 2008.  The evidence of record demonstrates that the Veteran is a recipient of the Bronze Star Medal with a "V" device, as well as the Combat Action Badge.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in May 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In January 2013 and January 2014, the Board remanded the issues for development which has been completed, and the matter has been returned for appellate consideration.  

In addition to the issues currently before the Board, the Board also remanded the issue of service connection for sleep apnea.  During the pendency of the appeal, in an August 2014 rating decision, the Agency of  Original Jurisdiction (AOJ) 
granted service connection for obstructive sleep apnea and assigned a 50 percent disability evaluation effective June 20, 2011.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1. The Veteran's left ear hearing loss disability demonstrated during the pendency of the appeal is related to service.    

2.  A disability manifested by syncope has not been shown at any time during the pendency of the appeal.

3.  From February 1, 2014, the Veteran's status-post total right knee arthroplasty of the right knee has resulted in limitation of flexion to 30 degrees.

4.  From December 13, 2012, the Veteran has not demonstrated any right knee instability.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was incurred in active service.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

2.  A disability manifested by syncope was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  From February 1, 2014, the criteria for a 40 percent evaluation, but not higher, for status-post total right knee arthroplasty of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5260, 5261 (2013).

4.  From December 13, 2012, the criteria for an evaluation in excess of 10 percent for instability of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter on two occasions.  In January 2013, the Board instructed the AOJ to obtain outstanding medical records, afford the Veteran examinations, and to readjudicate his claims.  Thereafter, outstanding medical records were obtained, the Veteran was provided examinations in May 2013, and his claims were readjudicated in June 2013.  In remanding the matters again in January 2014, the Board determined that the previous examinations were inadequate to adjudicate the claims and instructed the AOJ to obtain further evaluations prior to readjudicating the claims.  Subsequently, the Veteran was afforded additional examinations in April 2014, and his claims were readjudicated in an August 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in April 2005, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claims, the Veteran signed a "Revised BDD VCAA Notice" indicating that he had no other information or evidence to give VA to substantiate his claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate her claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the April 2009 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the claim for a higher initial rating for the right knee disability is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in regard to this claim.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examination reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate and thorough evaluation of the Veteran, rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the claims.   

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his right knee disability since he was examined in April 2014.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board, therefore, concludes that this examination report, as well as the others, is adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R.  § 3.159(c)(4), 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Also, as noted above, the Veteran presented testimony in a hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the May 2012 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate these claims.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.


Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013). 

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


Left Ear Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

Sensorineural hearing loss disability may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, this presumption does not apply as discussed below. 

The relevant evidence of record includes the June 2008 audiological report at service discharge, in which the following pure tone thresholds, in decibels, were noted: 



HERTZ


500
1000
2000
3000
4000
LEFT
10
10
30
40
40

A February 2009 VA examination report noted the following pure tone thresholds, in decibels: 



HERTZ


500
1000
2000
3000
4000
LEFT
10
10
5
20
20

Speech recognition was 96 percent, and the clinician noted hearing within normal limits.  

The Veteran was afforded another VA audiological examination in July 2011, the report of which noted the following pure tone thresholds, in decibels: 



HERTZ


500
1000
2000
3000
4000
LEFT
10
10
20
25
30

Speech recognition was 100 percent.  The examiner noted that hearing loss was not disabling per 38 C.F.R. § 3.385. 

Pursuant to the Board's January 2014 remand, the Veteran was afforded another VA audiological examination in April 2014, the report of which noted the following pure tone thresholds, in decibels: 



HERTZ


500
1000
2000
3000
4000
LEFT
10
10
20
20
25

Speech recognition was 100 percent.  The examiner noted sensorineural hearing loss in the 6000 hertz or higher frequencies.  Upon review of the claims folder, the examiner opined that it was it was at least likely as not that the Veteran's left ear hearing loss disability is related to service.  She found that while his hearing was and is normal for adjudication purposes, there were significant shifts in hearing thresholds from 2000 to 6000 hertz during service. 

Based on the evidence, the Board finds that service connection for left ear hearing loss disability is warranted.  While the Veteran does not currently have hearing loss for VA compensation purposes, he did demonstrate such a level of disability during the pendency of his appeal (i.e. his separation examination which was performed prior to his filing his claim for benefits in July 2008).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319  (2007).  Furthermore, he was shown to have a disability during service, and the April 2014 VA examiner found that any left ear hearing loss disability was related to service.  Therefore, service connection for left ear hearing loss is granted.  

Syncope

The Veteran seeks service connection for a disability manifested by syncope.  The service treatment records reflect that the Veteran had episodes of syncope during service.  He submitted medical treatise evidence discussing a potential relationship between syncope and sleep apnea.  

The Veteran was afforded an examination in April 2014, the report of which was rendered in conjunction with evaluation of the Veteran and review of the claims folder.  The examiner indicated that the Veteran had been diagnosed with vasovagal near-syncope and episodic syncope in 2004.  The examiner indicated that the Veteran's last episode of syncope was in 2005 and that he was currently asymptotic.  The examiner noted pre-existing episodes of syncope prior to service and during service, and extensive testing had not provided a definitive diagnosis other than atypical vasovagal etiology for the loss or near loss of consciousness.  She found that there was no evidence of aggravation of syncope during service, beyond the baseline occurrence.  There was no medical correlation of syncope specifically with obstructive sleep apnea or any sleep disorders found in the medical literature.  Citing to medical literature, the examiner determined that vasovagal syncope was not related to obstructive sleep apnea or sleep disorders as it was a reflex-mediated non-cardiac cause of syncope in the Veteran's case.  She also pointed out that sleep apnea was not diagnosed until 2012 and was of mild severity and such a degree of severity supported a conclusion that the Veteran's sleep apnea was a recent development and not present when he was having onset of syncope many years ago, prior to service and therefore there was no nexus between sleep apnea and syncope.  

Based on the evidence, the Board finds that service connection for syncope is not warranted.   The Veteran does not currently have syncope and his last episode was in 2005.  See supra McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for a disability manifested by syncope is not warranted.  Even if he was currently symptomatic, the probative evidence demonstrates that his pre-existing disability did not increase in severity during service and is not related to or aggravated by his service-connected sleep apnea.  See 38 C.F.R. § 3.310(a), (b) (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995); See also 38 U.S.C.A. § 1111 West 2002),  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178  (2004). 

The Veteran, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question as to whether the Veteran currently has syncope that is related to service/service-connected sleep apnea is a complex medical question unlike testimony as to his experiencing a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine the diagnosis or etiology of a disability manifested by syncope.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render such a complex finding.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experiences, he is not competent to provide an opinion of diagnosis or etiology of the disability at issue as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the VA examiner's opinion as it was rendered by a trained medical professional.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b)  (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection is not warranted.

Right Knee Disability 

The Veteran essentially contends that his right knee disability is more disabling than contemplated by the current 30 percent evaluation for status-post total right knee arthroplasty from February 1, 2014, and 10 percent evaluation for instability from December 13, 2012.  

In the January 2014 decision, the Board denied an evaluation in excess in excess of 10 percent for degenerative joint disease for the period from October 1, 2008, to December 13, 2002; and granted a separate 10 percent evaluation for instability of the right knee for the period from October 1, 2008, to December 13, 2012.  The Veteran underwent right knee total arthroplasty in December 2012 and was in receipt of a 100 percent evaluation from December 14, 2012, to January 31, 2014. Accordingly, the AOJ has since recharacterized the Veteran's right knee degenerative joint disease as status-post right knee arthroplasty.  Therefore, the current issues before the Board as reflected on the title page are:  from February 1, 2014, entitlement to an evaluation in excess of 30 percent for status-post total right knee arthroplasty of the right knee; and from December 13, 2012, entitlement to an evaluation in excess of 10 percent for instability of the right knee.  
Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 , where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may
be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2013).

Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following a knee replacement (prosthesis). Thereafter, the diagnostic code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013). 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

On VA examination in April 2014, the Veteran demonstrated right knee flexion to 100 degrees with pain beginning at 100 degrees, and extension to 30 degrees without objective evidence of painful motion.  He was able to perform repetitive-use testing with three repetitions; post-test flexion ended at 100 degrees and extension ended at 20 degrees.  There was no additional limitation in range of motion of the knee following repetitive use testing but there was functional loss/impairment (less movement than normal, pain on movement, deformity).  There was tenderness/pain to palpation for joint line/soft tissues.  Muscle strength was normal and there was normal stability without evidence of or history of recurrent patellar subluxation/dislocation.  The Veteran's residuals from total knee joint replacement were intermediate degrees of residual weakness, pain, or limitation of motion.  

The Board finds that assignment of a rating in excess of 30 percent for the service-connected right knee disability is warranted.  Since February 1, 2014, the Veteran received the minimum, 30 percent, rating for his right knee disability, pursuant to Diagnostic Code 5055.  Consistent with this diagnostic code, the Board has considered entitlement to a rating in excess of 30 percent pursuant to Diagnostic Codes 5256, 5261, or 5262. 

The Board also finds that Diagnostic Code 5261 allows for a rating in excess of 30 percent.  Notably, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).  The Rating Schedule provides for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  The pertinent medical evidence shows that the Veteran's right knee extension was limited to 30 degrees to warrant a higher 40 percent rating.  

However, the other pertinent codes do not allow for higher ratings.  Diagnostic Code 5256 evaluates ankylosis of the knee while Diagnostic Code 5262 evaluates malunion and nonunion of the tibia and fibula.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524  (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  As the pertinent medical evidence demonstrates that the Veteran maintained range of motion in the right knee, ankylosis clearly has not been demonstrated, and an increased rating pursuant to Diagnostic Code 5256 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).  In addition, there is no medical evidence of malunion or nonunion of the tibia and fibula during the period in question.  As such, an increased rating pursuant to Diagnostic Code 5262 is also not warranted.  38 C.F.R. § 4.71a , Diagnostic Code 5262 (2013).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca.  However, an evaluation in excess of the current 40 percent disability rating is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, while the Veteran has consistently reported right knee pain, even when taking into account his complaints of pain, there is simply no indication of extension limited to 40 degrees or more.  Moreover, the effect of the pain on the Veteran's right knee is already contemplated in the newly assigned 40 percent rating.  Notably, the April 2014 VA examiner found that during repetitive use, the right knee would most likely significantly limit the Veteran's functionality due to pain, especially with prolonged weight bearing.  There was no evidence of weakness, fatigability, or inhibition or coordination.  As there was no current flare-up, there were no identified limitations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Simply stated, while the Board recognizes the Veteran's reports of right knee pain, the evidence simply does not reflect that such pain has resulted in additional functional loss so as to warrant a rating in excess of 40 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32  (2011) (pain alone does not constitute functional loss under VA regulations).

The Board has carefully considered whether an increased, 60 percent rating is warranted pursuant to Diagnostic Code 5055.  In this regard, the Board recognizes that the Veteran has consistently described right knee pain.  He is competent to report these symptoms of pain.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93   (1991).  The Board also finds his descriptions of such pain to be credible.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Nevertheless, the Board finds that the Veteran's symptoms of pain are contemplated in the newly assigned 40 percent rating, and the Veteran's described pain has not been shown to rise to a level more nearly approximating severe painful motion, as required for an increased, 60 percent rating

Importantly, the medical evidence is also competent and credible.  This medical evidence reflects that the Veteran experienced right knee pain and tenderness. Significantly, however, the examiner who evaluated the Veteran in April 2014 observed only intermediate degrees of residual weakness, pain, or limitation of motion. These medical findings simply do not demonstrate severe painful motion or weakness in the affected extremity, as required for a 60 percent rating pursuant to Diagnostic Code 5055. 

The Board finds the aforementioned medical evidence to be more probative as to whether, during the period in question, the Veteran's right knee disability more nearly approximated severe painful motion or weakness that would warrant a 60 percent rating pursuant to Diagnostic Code 5055.  See Hayes v. Brown, 5 Vet. App. 60, 69-70  (1993) (noting that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

For the period from February 1, 2014, the Board finds that a rating of 40 percent, but not higher, pursuant to Diagnostic Code 5055, is warranted.

The Board has also considered whether from December 13, 2012, an evaluation in excess of 10 percent for instability is warranted.  

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

The May 2013 VA examination report showed that the Veteran's knee was stable without any indication of instability on testing.  Likewise, the April 2014 examination report showed that all joint stability tests were normal.  There is no indication in the record that the Veteran has right knee instability, let alone such that it is commensurate with moderate impairment.  Therefore, an evaluation of the current 10 percent disability evaluation for instability is not warranted.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, by this decision, the Veteran has been assigned a 40 percent evaluation for his status-post total right knee arthroplasty, and is also service-connected for posttraumatic stress disorder, evaluated as 50 percent disabling; obstructive sleep apnea, evaluated as 50 percent disabling; lumbar spine disability, evaluated as 40 percent disabling; peripheral neuropathy and carpal tunnel syndrome of the left hand, evaluated as 30 percent disabling; left knee degenerative joint disease, evaluated as 10 percent disabling; left knee instability, evaluated as 10 percent disabling; right knee instability, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; right shoulder disability, evaluated as 10 percent disabling; and right knee scar, evaluated as non-compensable.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected status-post total right knee arthroplasty results in further disability when looked at in combination with the other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's right knee disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.









	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for left ear hearing loss disability is granted. 

Service connection for a disability manifested by syncope is denied. 

From February 1, 2014, an evaluation of 40 percent, but not higher, for status-post total right knee arthroplasty of the right knee is granted, subject to the regulations governing the award of monetary benefits.

From December 13, 2012, entitlement to an evaluation in excess of 10 percent for instability of the right knee is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


